303 F.2d 278
Leah KLEIMAN, Administratrix of the Estate of Edward B.Johnson, Deceased, Appellant,v.TIDEWATER MILL & ELEVATOR CO., Appellee.
No. 13890.
United States Court of Appeals Third Circuit.
Argued April 27, 1962.Decided May 10, 1962.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Benjamin Pomerantz, Philadelphia, Pa., for appellant.
Louis J. Goffman, Philadelphia, Pa.  (Alan J. Davis, Philadelphia, Pa., Wolf, Block, Schorr and Solis-Cohen, Philadelphia, Pa., on the brief), for appellee.
Before HASTIE, FORMAN and SMITH, Circuit Judges.
PER CURIAM.


1
In this suit for wrongful death against several defendants, summary judgment was entered dismissing the action as against Tidewater Mill & Elevator Co., and that defendant only.  This order was not made immediately appealable in accordance with the provisions of Rule 54(b), Federal Rules of Civil Procedure, 28 U.S.C.A.


2
The appeal will dismissed for lack of a presently appealable judgment.